         Case 8:19-cr-00200-TDC Document 28 Filed 04/09/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA          *
                                  *
          v.                      * CASE NO. TJS-13-1789
                                  *
ERIC EOIN MARQUES,                *
                                  *
          Defendant               *
                                  *
                               *******
                  NOTICE OF ATTORNEY APPEARANCE

MADAM CLERK:

       Please enter the appearance of Kristi N. O’Malley as counsel for the government for all

purposes in the above-captioned case.


                                            Respectfully submitted,

                                            Robert K. Hur
                                            United States Attorney


                                        By: ______/s/_____________________
                                            Kristi N. O’Malley
                                            Assistant United States Attorney
